Citation Nr: 0110050	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-09 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel






INTRODUCTION

The veteran served on active duty in the military from 
February 1974 to February 1980.

In June 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, denied the 
veteran's claim for a total disability rating based on 
individual unemployability (TDIU) due to his service-
connected disability.  The RO continued to deny his claim in 
July 1999 after considering additional evidence, and he 
appealed to the Board of Veterans' Appeals (Board).

The veteran did not, however, appeal an April 1999 RO 
decision that increased the rating for his service-connected 
low back disability-degenerative joint disease of the 
lumbosacral spine-from 10 to 40 percent; the RO denied a 
rating higher than 40 percent.  He also did not appeal a more 
recent RO decision, in September 1999, which denied service 
connection for degenerative joint disease of joints other 
than his lumbosacral spine (e.g., his shoulders, hands, 
knees, etc.).  Consequently, those claims are not before the 
Board, and the only issue currently on appeal is whether he 
is entitled to a TDIU.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (2000) (an appeal to the Board consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal).  See also Roy v. Brown, 5 Vet. App. 554 
(1993); Marsh v. West, 11 Vet. App. 468 (1998); VAOPGCPREC 9-
99 (Aug. 18, 1999).


FINDINGS OF FACT

1.  Service connection is currently in effect for 
degenerative joint disease of the lumbosacral spine, rated as 
40 percent disabling.

2.  The veteran's service-connected low back disability does 
not preclude him from securing and maintaining substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 
4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges that he is permanently and totally 
unemployable-and therefore entitled to a TDIU-because his 
service-connected low back disability is so severe that he 
can no longer work.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent, but total ratings usually will 
not be assigned for temporary exacerbations or acute 
infectious diseases-except where specifically prescribed by 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 
Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless-on an extra-schedular basis-upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).

"Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a); 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the Court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income...."  Other factors to be considered in 
determining whether a veteran is unemployable are his level 
of education, his employment history, and his vocational 
attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 
(1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 
(1991).

Service connection is currently in effect for degenerative 
joint disease (arthritis) of the lumbosacral spine, rated as 
40 percent disabling.  But since this is the veteran's only 
service-connected disability, he does not meet the minimum 
threshold percentage requirements of 38 C.F.R. § 4.16(a).  
However, as alluded to earlier, this does not totally 
eliminate the possibility of receiving a TDIU.  
But in circumstances such as those at hand, where the veteran 
does not have a sufficient rating, the case must present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards-considering such relevant factors as whether there 
is marked interference with employment (i.e., beyond that 
contemplated by the rating assigned) or frequent periods of 
hospitalization.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  See 
also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The veteran has not been frequently hospitalized for 
treatment of his
service-connected low back disability.  To the contrary, all 
of the treatment for his low back since service has been on 
an outpatient (as opposed to an inpatient) basis.  So that 
clearly does not bode well for him and take this case outside 
of the norm, to warrant application of the special, extra-
schedular, provisions.

In discussing the severity of his low back disability in a 
July 1999 statement, the veteran indicated that he had not 
had a job since February 1998, when he had to stop working 
part-time as a correctional officer for the Morehouse Parish 
Sheriff's Department.  He said that he became physically 
unable to perform the responsibilities of that job-which 
consisted of prolonged standing, bending, and heavy lifting.  
He also indicated this in his May 1999 application for a 
TDIU, on VA Form 21-8940, and he submitted a statement in 
July 1999 from Sergeant Cleveland C. Lawrence-his former 
supervisor at the detention center.

The statement from Sergeant Lawrence was not notarized or on 
company letterhead, so there is some question as to its 
authenticity.  But aside from that, Sgt. Lawrence did not 
actually indicate the veteran was physically unable to 
satisfactorily perform any of the responsibilities of his 
position at the correctional facility-only that the veteran 
had "told [him]" that he could not continue to work due to 
the pain in his back and legs.  That is to say, there was no 
indication of subpar performance or an inability to do what 
was required of him.  Rather, the veteran made that 
determination, himself, on his own accord, not based on 
anything his supervisor personally had concluded or, for 
example, had observed in a review or appraisal of his job 
performance.  And while the veteran no doubt experiences 
chronic pain in his low back and legs as a result of his 
disability, his 40 percent rating presumes that he will-
since, according to 38 C.F.R. § 4.71a, Codes 5003-5292, his 
arthritis results in "severe" limitation of motion of his 
lumbar spine.  This also encompasses instances when his pain 
is especially prevalent ("flare ups")-such as during and 
after prolonged or repeated use of his back.  See DeLuca v. 
Brown, 8 Vet. App. 202, 205-208 (1995), citing 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

The veteran also indicated in his May 1999 application for a 
TDIU, and in his July 1999 statement, that he was denied 
employment or forced to stop working several other jobs 
because of the severity of his low back disability.  But even 
by his own admission, prior to February 1998, he had worked 
virtually continuously since his discharge from the 
military-in various different capacities ranging from 
custodian to owning his own business as a proprietor of a 
convenience store.  And he also acknowledged that venture was 
"very successful," and that he remained in business, for 
himself, for approximately 9 years.  Therefore, he has a 
relative wealth of job experience to draw upon-both in 
management and subordinate support positions-and records 
show that he completed his high school education and has 
other training and experience in automotive repair.  Thus, 
although he unfortunately has had difficulty obtaining 
another job since February 1998, that is not, in and of 
itself, tantamount to concluding that he actually cannot 
work.  Instead, the record only indicates that his potential 
for certain types of jobs is somewhat limited due to the 
severity of his low back disability, not that he is 
unemployable altogether.  See Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992); VAOPGCPREC 75-91, 57 Fed. Reg. 2317 
(1992).  And this is not sufficient to warrant a TDIU-
particularly since he currently can only receive this benefit 
on the very limited extra-schedular basis.

Lastly, the Board is cognizant of the fact that during the 
pendency of this appeal, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which imposes on VA an 
obligation to inform the veteran of the evidence needed to 
substantiate and complete his claim.  But under the 
circumstances of this case, a remand to inform him about the 
new law is not warranted because the Board already has 
provided him ample opportunity to submit additional evidence 
supporting his claim, including after the most recent remand 
in July 2000, and since the statement of the case (SOC) and 
the various subsequent supplemental statements of the case 
(SSOCs) cited the requirements for establishing his 
entitlement to a TDIU.  The Board further notes that the RO 
was unable to contact one particular source of treatment (by 
Dr. Ates) cited by the veteran, but that was because the 
address the veteran provided

Since the preponderance of the evidence is against the claim 
for a TDIU, the benefit-of-the-doubt rule does not apply.  
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for a TDIU is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

